Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 1 of 24 Page ID #:1




                                                               07/17/2019
                                                                   DC
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 2 of 24 Page ID #:2
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 3 of 24 Page ID #:3
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 4 of 24 Page ID #:4
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 5 of 24 Page ID #:5
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 6 of 24 Page ID #:6
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 7 of 24 Page ID #:7
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 8 of 24 Page ID #:8
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 9 of 24 Page ID #:9
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 10 of 24 Page ID #:10
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 11 of 24 Page ID #:11
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 12 of 24 Page ID #:12
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 13 of 24 Page ID #:13
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 14 of 24 Page ID #:14
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 15 of 24 Page ID #:15
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 16 of 24 Page ID #:16
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 17 of 24 Page ID #:17
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 18 of 24 Page ID #:18
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 19 of 24 Page ID #:19
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 20 of 24 Page ID #:20
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 21 of 24 Page ID #:21
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 22 of 24 Page ID #:22
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 23 of 24 Page ID #:23
Case 5:19-mj-00371-DUTY Document 1 Filed 07/17/19 Page 24 of 24 Page ID #:24
